In this disciplinary proceeding, respondent has filed a waiver of confidentiality and a demand for a public hearing pursuant to the decision of this court dated October 7, 1983 following remand by the Court of Appeals (see Matter of Capoccia, 59 NY2d 549). Petitioner, after stating that it has no objection to a public hearing, moves for an order referring the charges in this proceeding to a referee to hear and report. Respondent cross-moves to refer this matter to a hearing panel made up and comprised of his peers and nonlawyers, as is provided in the Rules and Procedures of the Departmental Disciplinary Committee of the Appellate Division, First Department. Cross motion denied. Motion granted and proceeding referred to Honorable James Gibson, a retired *878Judge of the Court of Appeals, for a public hearing and report. Mahoney, P. J., Sweeney, Kane, Main and Casey, JJ., concur.